Title: Thomas Jefferson to William Short, 9 April 1816
From: Jefferson, Thomas
To: Short, William


            
               Monticello  Apr. 9. 16.
              Th:J. to W. Short.
              The inclosed was omitted by accident to be forwarded to you in my last. it is a necessary document for you in your settlement with mr Carter. I salute you ever and affectionately.
            
            
              P. S. I send also mr Carter’s letter shewing he had agreed to pay what he recieved & interest.
            
          